             Case 3:18-cv-00355 Document 1 Filed 11/19/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

MARY YUENGEL,                                    §
                                                 §
               Plaintiff,                        §
                                                 §
                                                                              3:18-cv-00355
       v.                                        §    CIVIL ACTION NO. _____________
                                                 §
G4S SECURE SOLUTIONS (USA), INC.                 §
                                                 §
               Defendant.                        §


                                    NOTICE OF REMOVAL

       =WXW`VS`f @0J JWUgdW Ja^gf[a`e &LJ9'( B`U* &o@0Jp'( fZdagYZ [fe Uag`eW^ S`V bgdegS`f fa

28 U.S.C. §§ 1332, 1441, and 1446, files this notice of removal from the 327th Judicial District

Court, El Paso County, Texas, to the United States District Court for the Western District of Texas,

El Paso Division, consistent with the following:

                                       I.      Introduction

       1.      On or about October 15, 2018, Plaintiff filed her Original Petition in the 327th

Judicial District Court, El Paso County, Texas, captioned Mary Yuengel v. G4S Secure Solutions

(USA), Inc., No. 2018DCV3840. Plaintiff brings claims for violation of the Texas Labor Code

§ 21.001 et seq. related to her termination by G4S.

                             II.     Removal Procedures and Venue

       2.      The Petition was served on G4S on October 26, 2018, and this Notice of Removal

is timely filed within thirty (30) days of service pursuant to 28 U.S.C. § 1446(b).

       3.      Pursuant to 28 U.S.C. § 1446(a) copies of all process, pleadings, orders, and other

papers filed in the state court action are attached to this Notice of Removal, including: the state

Uagdf VaU]Wf eZWWf &SffSUZWV Se >jZ[T[f -'7 S`V H^S[`f[XXqe Gd[Y[`S^ HWf[f[a` &SffSUZWV Se >jZ[T[f .'*
             Case 3:18-cv-00355 Document 1 Filed 11/19/18 Page 2 of 4



       4.      Pursuant to U.S.C. § 1446(d), G4S will promptly file a Notice of Removal with the

327th Judicial District Court, El Paso County, Texas.

       5.      Venue for this Removal Action is proper in the U.S. District Court for the Western

District of Texas, El Paso Division, because this district and this division include El Paso County,

Texas, where the state court action is pending. 28 U.S.C.S. § 124(d)(3).

                        III.   Basis for Removal: Diversity Jurisdiction

       6.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§ 1332, and it may be removed to this Court pursuant to 28 U.S.C. § 1441(a) because complete

diversity of citizenship exists between the Plaintiff and G4S and because the amount in controversy

exceeds $75,000, exclusive of interest and costs.

       A.      Complete Diversity Exists Between the Parties.

       7.      There is complete diversity between the Plaintiff and G4S.

       8.      Plaintiff is a resident of El Paso, Texas. See Exhibit 2 ¶ 2. Therefore, Plaintiff is a

citizen of Texas.

       9.      G4S is a Florida corporation with its principal place of business in Florida.

Ca`e[efW`f i[fZ L*J*<* m -//.&S'( oS UadbadSf[a` [e S U[f[lW` aX TafZ [fe efSfW aX [`UadbadSf[a` S`V

fZW efSfW aX [fe bd[`U[bS^ b^SUW aX Tge[`Wee Xad bgdbaeWe aX V[hWde[fk \gd[eV[Uf[a`*p Teal Energy USA,

Inc. v . GT, Inc., 368 F.3d 873, 875 (5th Cir. 2004). Therefore, Defendant G4S is a citizen of

Florida, and complete diversity exists between the parties.




#                                                 2#
             Case 3:18-cv-00355 Document 1 Filed 11/19/18 Page 3 of 4



       B.     The Amount in Controversy Exceeds $75,000.

       10.    H^S[`f[XXqe Gd[Y[`S^ HWf[f[a` S^^WYWe fZSf H^S[`f[XX eWW]e VS_SYWe Xad ^aef iSYWe( ^aef

wage earning capacity, past and future earnings, mental anguish, past and future, and other

damages. See Exhibit 2 ¶ 11(a)-(c).

       11.    H^S[`f[XXqe Gd[Y[`S^ HWf[f[a` XgdfZWd S^^WYWe fZSf eZW oeWW]e _a`WfSdk dW^[WX ahWd

$.,,(,,,( Tgf `af _adW fZS` $-(,,,(,,,*p ;SeWV a` fZW Xace of her petition, the amount of

controversy exceeds $75,000 in this matter.

                                         IV. Conclusion

       WHEREFORE, G4S respectfully requests the above-captioned action now pending in the

327th Judicial District of El Paso County, Texas, be removed to the United States District Court

for the Western District of Texas, El Paso Division, and that this Court assume full jurisdiction

over the case as provided by law.

                                              Respectfully submitted,



                                              /s/#Mark D. Dore
                                              MOUNCE, GREEN, MYERS,
                                              SAFI, PAXSON & GALATZAN, PC
                                              100 N. Stanton, Suite 1000
                                              El Paso, Texas 79901
                                              Telephone: (915) 532-2000 ext. 534
                                              Facsimile: (915) 541-1548
                                              Email: MDOR@MGMSG.com

                                              Attorney for Defendant G4S Secure Solutions
                                              (USA), Inc.




#                                                3#
              Case 3:18-cv-00355 Document 1 Filed 11/19/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of November, 2018, a true and exact copy of the

foregoing NOTICE OF REMOVAL was electronically filed with the Clerk of the District Court

using the CM/ECF system:


                              John P. Valdez
                              Davie & Valdez, P.C.
                              1801 N. Stanton
                              El Paso, Texas 79902



                                            /s/Mark D. Dore
                                            Attorney for Defendant G4S Secure Solutions
                                            (USA), Inc.



&(&*)++'/&#




#                                              4#
